Per curiam.
This is an appeal from the dismissal of a suit in equity to set aside a default judgment. The appellant enumerates as error the trial court’s findings of fact and conclusions of law that the appellant was legally served with the complaint in the suit in which the default judgment was entered. There is no transcript of the evidence. We affirm. Aviation Electronics, Inc. v. U. S. Energy Conservation Systems, Inc., 242 Ga. 224 (248 SE2d 610) (1978); Adams v. C. & S. Nat. Bank, 132 Ga. App. 622 (208 SE2d 628) (1974).

Judgment affirmed.


All the Justices concur.